Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US20190045964) in view of Terao (KR 102393566)with citations made to attached machine translations.
Regarding claim 1, Gill teaches an electric cooking appliance comprising: a housing comprising a cooking vessel configured to receive food to be cooked ([0022] housing 22), and a lid pivotably mounted on the housing between an open position in which the lid is configured to free access to the cooking vessel and a closed position in which the lid prevents access to the cooking vessel ([0048] the lid 32 is coupled to the housing 22 via a hinge), a heating device mounted on an inner surface of the lid ([0092] lid heating element 84) the heating device comprising a heating member configured to be located opposite the food to be cooked placed in the cooking vessel and for heating said food to be cooked when the lid is in the closed position (Fig. 11 lid heating element 84 located opposite to the food being cooked in chamber 62), but is silent on wherein the heating device is removably mounted on the inner surface of the lid.
However, Terao teaches wherein the heating device is removably mounted on the inner surface of the lid ([0015] detachable inner lid 7 provided with lid heater 7).
Gill and Terao are considered to be analogous to the claimed invention because they are in the same field of pressure cooking devices. It would have been obvious to have modified Gill to incorporate the teachings of Terao to have a heating device removably mounted on the lid in order to prevent adhesion of water droplets to the lid (Terao [0015]).
Regarding claim 2, Gill and Terao teach the electric cooking appliance according to claim 1 and Gill teaches wherein the heating device comprises a closing element configured to at least partially close an access opening of the cooking vessel when the lid  is in the closed position ([0072] skirt/air guide 89), wherein the heating member is fixed to the closing element ([0074] heat element 84 fixed with guide 89).
Regarding claim 3, Gill and Terao teach the electric cooking appliance according to claim 2 and Gill teaches wherein the closing element and the cooking vessel define a cooking enclosure when the lid  is in the closed position ([0074] guide 89 Fig. 11 defining a cooking enclosure with chamber 62), the heating member being configured to be arranged in the cooking enclosure (Fig. 11 heat element 84 between guide 89 and chamber 62).
Regarding claim 4, Gill and Terao teach the electric cooking appliance according to claim 2 and Gill teaches wherein the closing element is configured to seal the access opening of the cooking vessel when the lid is in the closed position ([0059] secondary lid 37 affixed to housing to form a pressure tight sealed enclosure ).
Regarding claim 17, Gill and Terao teach the electric cooking appliance according to claim 1and Gill teaches further comprising a heating element arranged in the housing and configured to heat the cooking vessel ([0052] 82 first heating element).
Regarding claim 18, Gill and Terao teach the electric cooking appliance according to claim 1 and Gill teaches wherein the electric cooking appliance is an electric pressure-cooking appliance ([0003] pressure cooker).

Claims 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US20190045964) and Terao (KR 102393566) as applied to claim 1 above, and further in view of Seurat (US 7523696).
Regarding claim 5, Gill and Terao teach the electric cooking appliance according to claim 1 but are silent on further comprising a locking mechanism configured to lock the heating device onto the lid.
However, Seurat teaches further comprising a locking mechanism configured to lock the heating device onto the lid (Col. 4 lines 1-5 locking/unlocking means 3).
Gill, Terao, and Seurat are considered to be analogous to the claimed invention because they are in the same field of pressure cooking devices. It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have a locking mechanism in order to form a leak-tight cooing vessel (Seurat Col. 1 lines 20-25).
Regarding claim 6, Gill and Terao teach the electric cooking appliance according to claim 1 but are silent on wherein the locking mechanism comprises a locking element provided on the lid and movably mounted between a locking position in which the locking element is configured to cooperate with the heating device so as to lock the heating device onto the lid, and a release position in which the locking element is configured to release the heating device and to allow the removal of the heating device.
However, Seurat teaches wherein the locking mechanism comprises a locking element provided on the lid and movably mounted between a locking position in which the locking element is configured to cooperate with the heating device so as to lock the heating device onto the lid (Col. 4 lines 1-10 locking/unlocking means 3 having a locking position for the lid to be secured to the bowl), and a release position in which the locking element is configured to release the heating device and to allow the removal of the heating device (Col. 4 lines 1-10 locking/unlocking means 3 having an unlocking position for unlocking the lid to the bowl so that the lid is separated from the bowl).
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have a locking mechanism have a locking and unlocking position in order to provide a means to form a leak-tight seal that allows the food contained in the bowl to be cooked under steam pressure (Seurat Col. 1 lines 10-20).
Regarding claim 7, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 6 but Gill and Terao are silent on further comprising an actuator configured to move the locking element from the locking position to the release position.
However, Seurat teaches further comprising an actuator configured to move the locking element from the locking position to the release position (Col. 8 lines 15-20  actuating means 25 allowing the locking element to go to a neutral position).
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have an actuator to move the locking element to a release position in order to move the safety means in a blocking position regardless of the pressure level of the cooking vessel (Seurat Col. 2 lines 60-66).
Regarding claim 8, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 7 but Gill and Terao are silent on wherein the actuating member is movably mounted on the lid between a rest position in which the locking element is in the locking position and an unlocking position in which the locking element is in the release position, wherein the actuating member is configured so that a movement of the actuating member from the rest position to the unlocking position causes the locking element to move from the locking position to the release position.
However, Seurat teaches wherein the actuating member is movably mounted on the lid between a rest position in which the locking element is in the locking position and an unlocking position in which the locking element is in the release position (Co. 2 lines 55-60 actuating means included with the opening safety means having a neutral position and a blocking position), wherein the actuating member is configured so that a movement of the actuating member from the rest position to the unlocking position causes the locking element to move from the locking position to the release position (Col. 8 lines 15-20  actuating means 25 allowing the locking element to go to a neutral position).
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have an actuator have a rest position and an unlocking position and to have the actuator move the locking element to a release position in order to move the safety means in a blocking position regardless of the pressure level of the cooking vessel (Seurat Col. 2 lines 60-66).
Regarding claim 9, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 8 but Gill and Terao are silent on wherein the actuating member has a grip part configured to be manipulated by a user so as to move the actuating member between the rest position and the unlocking position.
However, Seurat teaches wherein the actuating member has a grip part configured to be manipulated by a user so as to move the actuating member between the rest position and the unlocking position (Col 11 lines 30-36 control member 7 with cooking fast start ramp forming actuating means).
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have a grip part in order to be able to turn the member from its locking position to its decompression position and its leak-tight locking position (Seurat Col. 11 lines 35-45). 
Regarding claim 11, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 5 but are silent on wherein the heating device is movably mounted in relation to the lid between a locked position in which the heating device is locked onto the lid by the locking mechanism , and a gripping position in which the heating device is released by the locking mechanism and is removable.
However, Seurat teaches wherein the heating device is movably mounted in relation to the lid between a locked position in which the heating device is locked onto the lid by the locking mechanism (Col. 4 lines 1-10 locking/unlocking means 3 having a locking position for the lid, including the heating device,  to be secured to the bowl), and a gripping position in which the heating device is released by the locking mechanism and is removable (Col. 4 lines 1-10 locking/unlocking means 3 having an unlocking position for unlocking the lid to the bowl so that the lid, including the heating device, are separated from the bowl),
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have a locking mechanism have a locking and unlocking position in order to provide a means to form a leak-tight seal that allows the food contained in the bowl to be cooked under steam pressure (Seurat Col. 1 lines 10-20).
Regarding claim 12, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 11 but Gill and Terao are silent on further comprising a locking mechanism configured to lock the heating device onto the lid, wherein the locking mechanism comprises a locking element provided on the lid and movably mounted between a locking position in which the locking element is configured to cooperate with the heating device so as to lock the heating device onto the lid, and a release position in which the locking element is configured to release the heating device and to allow the removal of the heating device, and wherein the heating device is configured to be automatically moved from the locked position to the gripping position when the locking member is moved from the locking position to the release position.
Seurat teaches further comprising a locking mechanism configured to lock the heating device onto the lid, wherein the locking mechanism comprises a locking element provided on the lid and movably mounted between a locking position (Col. 4 lines 1-5 locking/unlocking means 3) in which the locking element is configured to cooperate with the heating device so as to lock the heating device onto the lid (Col. 4 lines 1-10 locking/unlocking means 3 having a locking position for the lid, including a heating device, to be secured to the bowl), and a release position in which the locking element is configured to release the heating device and to allow the removal of the heating device (Col. 4 lines 1-10 locking/unlocking means 3 having an unlocking position for unlocking the lid, including a heating device, to the bowl so that the lid is separated from the bowl), and wherein the heating device is configured to be automatically moved from the locked position to the gripping position when the locking member is moved from the locking position to the release position (Col. 4 lines 1-10 locking/unlocking means 3 having an unlocking position for unlocking the lid to the bowl so that the lid from unlocking position).
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have a locking mechanism having a locking and unlocking position to lock and unlock the lid and the heating device from the container in order to provide a means to form a leak-tight seal that allows the food contained in the bowl to be cooked under steam pressure (Seurat Col. 1 lines 10-20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (US20190045964), Terao (KR 102393566), and Seurat (US 7523696) as applied to claim 9 above, and further in view of Frade (CN 102687986) with citations made to attached machine translations.
Regarding claim 10, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 9 but are silent on wherein the gripping part is accessible for a user only when the lid is in the open position.
Frade teaches wherein the gripping part is accessible for a user only when the lid is in the open position ([0043, 0045] button 20, being the gripping part, accessible in an unlocked position).
Gill, Terao, Seurat, and Frade are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Gill, Terao, and Seurat to incorporate the teachings of Frade to have the gripping part be accessible only in an open position in order to allow the lid to be cleaned easily providing a smooth upper surface when the button is in a locked position (Frade [0014]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US20190045964), Terao (KR 102393566), and Seurat (US 7523696) as applied to claim 5 above, and further in view of Chihiro (WO 2017077571) with citations made to attached machine translations.
Regarding claim 13, Gill, Terao, and Seurat teach the electric cooking appliance according to claim 5, but are silent on further comprising a steam outlet valve movable between a first valve position in which the steam outlet valve is configured to place the interior of the cooking vessel in communication with the exterior of the electric cooking appliance so as to allow steam to escape towards the outside of the electric cooking appliance and a second valve position in which the steam outlet valve is configured to fluidly isolate the interior of the cooking vessel from the exterior of the electric cooking appliance so as to allow a rise in pressure in the cooking vessel.
However, Chihiro teaches further comprising a steam outlet valve movable between a first valve position in which the steam outlet valve is configured to place the interior of the cooking vessel in communication with the exterior of the electric cooking appliance so as to allow steam to escape towards the outside of the electric cooking appliance (lines 393-398 switching unit to switch steam discharge valve 31 from a locked to an unlocked state) and a second valve position in which the steam outlet valve is configured to fluidly isolate the interior of the cooking vessel from the exterior of the electric cooking appliance so as to allow a rise in pressure in the cooking vessel (lines 284-299 steam discharge valve closed to increase pressure). 
Gill, Terao, Seurat, and Chihiro are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Gill, Terao, and Seurat to incorporate the teachings of Chihiro to have a steam outlet valve movable from a first and second position in order to release the steam created during the cooking process (Chihiro lines 20-30).
Regarding claim 14, Gill, Terao, Seurat, and Chihiro teach the electric cooking appliance according to claim 13, but Gill, Terao, and Seurat are silent on further comprising at least one biasing element configured to bias the steam outlet valve towards the second valve position.
However, Chihiro teaches further comprising at least one biasing element configured to bias the steam outlet valve towards the second valve position (lines 193-209 coil spring 37 to move the steam discharge valve).
It would have been obvious to have modified Gill, Terao, and Seurat to incorporate the teachings of Chihiro to have a steam outlet valve movable from a first and second position using a biasing element in order to release the steam created during the cooking process (Chihiro lines 20-30).
Regarding claim 15, Gill, Terao, Seurat, and Chihiro teach the electric cooking appliance according to claim 13, but Gill and Terao are silent on further comprising a lid locking mechanism configured to lock the lid in the closed position, and a control member configured to be operated by a user and for controlling a locking and unlocking of the lid in relation to the housing, wherein the control member is movably mounted on the lid and is configured to occupy:
Seurat teaches further comprising a lid locking mechanism configured to lock the lid in the closed position, (Col. 4 lines 1-5 locking/unlocking means 3)  and a control member configured to be operated by a user and for controlling a locking and unlocking of the lid in relation to the housing, wherein the control member is movably mounted on the lid (Col 11 lines 30-36 control member 7 with cooking fast start ramp forming actuating means) and is configured to occupy: a first control position in which the lid is unlocked in relation to the housing and the lid is configured to be moved into the open position (Col. 4 lines 1-10 locking/unlocking means 3 having an unlocking position for unlocking the lid, including a heating device, to the bowl so that the lid is separated from the bowl), 
It would have been obvious to have modified Gill and Terao to incorporate the teachings of Seurat to have a locking mechanism having a locking and unlocking position to lock and unlock the lid from the container using a control member in order to provide a means to form a leak-tight seal that allows the food contained in the bowl to be cooked under steam pressure (Seurat Col. 1 lines 10-20).
Chihiro teaches a second control position in which the lid is locked in the closed position and the steam outlet valve is held in the first valve position (lines 393-398 switching unit to switch steam discharge valve 31 from a locked to an unlocked state), and a third control position in which the lid is locked in the closed position and the steam outlet valve is held in the second valve position (lines 284-299 steam discharge valve closed to increase pressure).
It would have been obvious to have modified Gill, Terao, and Seurat to incorporate the teachings of Chihiro to have a first position with the steam outlet valve movable from a first and second position with the steam outlet valve movable from a second position in order to release the steam created during the cooking process (Chihiro lines 20-30).
Regarding claim 16, Gill, Terao, Seurat, and Chihiro teach the electric cooking appliance according to claim 15, but Gill, Terao, and Seurat are silent on further comprising a valve piston configured to move the steam outlet valve into the first valve position when the controller is moved into the second control position.
However, Chihiro teaches further comprising a valve piston configured to move the steam outlet valve into the first valve position when the controller is moved into the second control position (lines 164-174 decompression start unit 34).
It would have been obvious to have modified Gill, Terao, and Seurat to incorporate the teachings of Chihiro to have a to have a valve piston to move the steam outlet valve from a first to second position in order to release the steam created during the cooking process (Chihiro lines 20-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        6/28/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761